Award reversed, with costs to the appellants to abide the event, upon the ground *866that the uncontradicted testimony shows that the ulcerous condition of the eye had cleared up within the period for which the award has been allowed, and at most may have left a sear or an opacity causing a reduction of the vision. Case remitted to the Industrial Board for consideration of the question of a recovery for partial loss or partial loss of use of one eye, if the Board find that the accident caused a reduction of vision by producing a scar or opacity on the cornea of the right eye. All concur.